Citation Nr: 0527270	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  00-18 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2002.


FINDINGS OF FACT

1.  The right ankle disability is manifested by complaints of 
pain on use and instability, with no evidence of swelling on 
examination, and dorsiflexion to 15 degrees, plantar flexion 
to 45 degrees, inversion to 30 degrees, and eversion to 20 
degrees.

2.  The left ankle disability is manifested by complaints of 
pain on use and instability, with no evidence of swelling on 
examination, and dorsiflexion to 15 degrees, plantar flexion 
to 45 degrees, inversion to 30 degrees, and eversion to 20 
degrees.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right ankle instability with arthralgia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).

2.  The criteria for a rating in excess of 10 percent for 
left ankle instability with arthralgia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

The RO notified the veteran of the VCAA by letter in January 
2003, which followed the June 2000 adjudication of the claim.  
The VCAA notice included the type of evidence needed to 
substantiate the claim of an increased rating, namely, 
evidence showing that the veteran meets the criteria for the 
next higher rating.  The veteran was also informed that VA 
would obtain VA records and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain private medical records on his 
behalf.  The RO requested that the veteran submit any 
evidence in his possession that pertained to the claim.  The 
veteran was given 30 days to respond. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim and he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and, of Pelegrini, supra (requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, 38 C.F.R. § 3.159). 

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.
For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Since the veteran has not identified 
any other evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  
 
Factual Background

Historically, in July 1992, the RO granted service connection 
for a bilateral ankle instability with arthralgia, and 
assigned a noncompensable rating.  By a June 1994 decision, 
the RO increased the left ankle instability with arthralgia 
to 10 percent disabling, and the right ankle instability with 
arthralgia was continued at a noncompensable rating.

In December 1999, the veteran submitted a claim for increased 
ratings for his bilateral ankle disability.

A December 1999 VA treatment record indicates that the 
veteran complained of aching in his left and right ankles 
after prolonged standing, which affected his job duties.  X-
ray of the ankles indicated that the right ankle was 
anatomically reduced without evidence of fracture or 
dislocation.  No significant degenerative change was seen.  
The left ankle was unremarkable without evidence of fracture, 
dislocation, or degenerative disease.  The impression was 
negative ankle series.  

The February 2000 QTC examination indicates that the veteran 
complained of pain, weakness, stiffness, swelling, 
instability, and locking in both ankles.  He described his 
symptoms as constant in nature.  He used Motrin as needed for 
pain.  He stated that he was not able to walk in the dark 
with confidence due to the fear of stepping on an object.  He 
reported spraining his ankles about two to three times per 
month, with excruciating pain following for the next five 
days.  Examination of the feet showed no sign of abnormal 
weight bearing.  No assistive devices were used for 
ambulation.  Examination of the ankles showed no evidence of 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  Range of motion was 
dorsiflexion to 15 degrees with pain at 15 degrees, and 
active plantar flexion was to 35 degrees with pain on the 
left at 35 degrees.  Range of motion was affected by pain.  
There was no fatigue, weakness, or incoordination noted.  
There were no constitutional signs of arthritis.  No 
abnormality of the ankles was shown on X-ray.  The diagnoses 
were status-post fracture of the left ankle, resolved; and 
chronic bilateral ankle strain.  The examiner noted that the 
diagnoses were based on the veteran's subjective history of 
constant pain, and objectively, X-ray failed to show any 
abnormalities.  

A July 2000 VA treatment record indicates that the veteran 
had chronic bilateral ankle pain.  He had one episode of 
falling the previous month, due to instability of the ankles.  
He also had occasional swelling of the ankles, pain, 
stiffness, and numbness in the morning.  On examination, 
there was mild soft tissue swelling near the left lateral 
malleolus that was mildly tender to pain.  Sensory exam was 
intact.  Gait was intact.  The veteran refused to walk on his 
toes due to pain.  The assessment was bilateral ankle pain, 
left greater than the right, with history of injury. 

August 2000 VA treatment records indicates that the veteran 
had difficulty walking secondary to bilateral ankle pain.  He 
reported having constant pain, at a level of 2 to 3 out of 
10.  Pain was worse with prolonged standing or activity.  He 
complained of chronic sprains.  It was noted that 
symptoms/stability of the ankle were stable.  The veteran 
fell three weeks ago due to a crack in the sidewalk, the 
assessment at that time was chronic ankle pain with probable 
recent sprain, exam appeared fairly benign.  X-ray of the 
right ankle showed no acute bony injury or dislocation, and 
fragmented tip of the lateral malleolus suggested old 
ligamentous injury.  The assessment was chronic ankle sprains 
bilaterally with chronic pain.  

A September 2001 VA primary care clinic note indicate that 
the veteran reported pain and swelling in his ankles with 
standing.  

The December 2001 QTC examination indicates that the veteran 
complained of bilateral ankle weakness, instability, and 
pain.  He also reported pain, weakness, stiffness, 
subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue, and lack of endurance of the 
ankle.  He had trouble walking on uneven surfaces, and 
standing for thirty minutes would cause pain.  He stated that 
he used Motrin and soaked his feet for relief.  On 
examination, the feet showed no sign of abnormal 
weightbearing.  There was no edema or varicose veins.  
Appearance of the ankle joints was within normal limits.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  Dorsiflexion 
was to 20 degrees bilaterally, and plantar flexion was to 45 
degrees bilaterally.  There was some discomfort with the 
extremes of range of motion.  There was no definite pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Posture and gait were normal.  The X-ray report indicated 
that the right and left ankles showed no fracture, 
dislocation, or other osseous or articular abnormality, and 
the regional soft tissues appeared normal.  The impression 
was no abnormality demonstrated in the right and left ankles.  
The examiner noted that there was no pathology to support the 
established diagnosis.  Range of motion was normal, with 
slight discomfort, and X-rays were normal.  The examination 
was consistent with strain.  The diagnosis was VA-established 
diagnosis of left ankle instability with arthralgia, and the 
examiner noted that he would change the diagnosis to chronic 
left and right ankle strain.  

At the May 2002 hearing, the veteran testified in relevant 
part that he had pain, limited range of motion, numbness in 
the morning, swelling and discoloration, and instability in 
his left ankle.  In his right ankle he stated that he had 
pain on motion and swelling.  He stated that he had braces 
for instability of both ankles, and tried to wear them on a 
regular basis.  He reported that he would fall because of his 
ankles, and in the morning, his ankles were often not stable 
enough to be able to stand up.  He indicated that his job 
sometimes required him to stand for long periods of time, 
which would sometimes cause pain in his ankles.  

An August 2002 VA primary care note indicates that the 
veteran had ankle pain and swelling, with discoloration of 
the ankle area.  The assessment was ankle pain.

In February 2003, the veteran submitted copies of documents 
that showed his requests for sick leave due to his ankle 
problems.  The documents indicate that in August 2001, March 
2002, July 2002, and January 2003 the veteran requested sick 
leave due to problems with his ankles.

In October 2003, the veteran submitted an April 2003 on-the-
job injury report.  The report indicates that while the 
veteran was at work, his right ankle gave way, and he fell to 
the floor.  He stated that he was out of work from April 30, 
2003, to May 2, 2003.  He also indicated that his injury was 
chronic, and he had bilateral ankle instability since 1987.  

An October 2003 VA urgent care clinic note indicates that 
veteran complained of bilateral lateral malleolar swelling, 
left more than right.  X-ray showed no evidence of fracture 
or dislocation.  The soft tissues were unremarkable.  There 
was no evidence of osteoarthritis.  

A December 2003 VA orthopedic consult note indicates that the 
veteran complained of bilateral ankle instability, and 
repeated episodes of his ankles giving out.  He also reported 
dull pain at a level of four to five out of ten at all times, 
but worse in the morning or after a long day on his feet.  On 
examination, there was right ankle dorsiflexion to 20 
degrees, and plantar flexion to 35 degrees.  There was normal 
subtalar motion.  There was no tenderness to palpation.  In 
the left ankle there was dorsiflexion to 20 degrees, and 
plantar flexion to 35 degrees.  There was normal subtalar 
motion, and no tenderness to palpation.  The assessment was 
bilateral ankle instability, normal X-ray.  

The June 2004 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran reported that he would 
fall about twice a month because his ankles would "roll-
over" inwardly.  The veteran reported pain in his left ankle 
of five out of ten, increasing to seven out of ten during 
flare-ups.  The pain in his right ankle was about three to 
four out of ten, increasing to seven to eight out of ten 
during flare-ups.  Prolonged standing, walking, bending his 
ankles in dorsiflexion while sleeping, and squatting caused 
flare-ups.   He reported having flare-ups approximately once 
or twice a week, which would last about one day.  

On examination, the veteran's gait was normal.  He got in and 
out of the chair without difficulty.  He was able to climb 
onto and off the examination table without difficulty.  There 
was no antalgic gait or use of ambulatory aids.  There was no 
erythema, ecchymosis, scars, masses, atrophy, callosities, 
ulcerations, or unusual shoe wear pattern.  The feet were not 
flat.  There was no edema or soft tissue swelling.  There was 
no evidence of inflammation or trauma.  There was tenderness 
to palpation over the lateral malleolus of both ankles.  
There was no evidence of ankle effusions.  There was 
dorsiflexion to 15 degrees (out of a normal 20 degrees) 
bilaterally, and plantar flexion to 45 degrees (out of a 
normal 45 degrees) bilaterally.  Inversion was to 30 degrees 
(out of a normal 30 degrees) bilaterally, and eversion was to 
20 degrees (out of a normal 20 degrees) bilaterally.  
On repetition of dorsiflexion and plantar flexion, there was 
no fatigue or pain.  Range of motion in the ankles was not 
limited by pain, weakness, fatigue, lack of endurance, or 
incoordination.  There was no atrophy or ankylosis in the 
ankles.  There was a negative inversion stress test, eversion 
stress test, and anterior drawer sign.  The left ankle X-ray 
showed no evidence of acute left ankle osseous injury.  
Multiple small sclerotic densities of the left ankle were 
noted, likely representing bone islands.  The right ankle X-
ray showed no evidence of fracture, dislocation, or 
osteoarthritis.  The diagnosis was bilateral ankle 
instability with normal exam; no evidence of functional 
deficits of decreased range of motion, speed, endurance, 
awkward movements, incoordination, or early/easy 
fatigability; and no muscle atrophy.  

An August 2004 VA MRI of the ankles showed the tendons and 
ligaments of the right and left ankles intact, without 
evidence of interruption or abnormal signal.  The VA 
examiner's impression was post-traumatic findings in the 
right and left ankles including a possible loose body within 
the medial right ankle joint and abnormal medial talar marrow 
signal, which may represent chronic contusion versus early 
osteonecrosis.  The examiner stated that after review of the 
MRI report, his conclusions on the examination remained the 
same.  
In an October 2004 decision, the RO increased the veteran's 
service-connected right ankle instability with arthralgia to 
10 percent disabling, effective December 10, 1999.

The Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).
The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Under Diagnostic Code 5271, for moderate limitation of motion 
of the ankle, a 10 percent rating is warranted; marked 
limitation of motion warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Analysis

Taking into account all of the relevant evidence, the Board 
finds that the veteran is properly rated as 10 percent 
disabled for his right ankle disability, and 10 percent 
disabled for his left ankle disability.  

The February 2000 QTC examination showed no evidence of heat, 
redness, swelling, effusion, abnormal movement, instability, 
or weakness.  Range of motion was dorsiflexion to 15 degrees 
with pain at 15 degrees, and active plantar flexion was to 35 
degrees.  There was no fatigue, weakness, or incoordination 
noted, and no abnormality of the ankles was shown on X-ray.  
The December 2001 QTC examination indicates that there was no 
heat, redness, swelling, abnormal movement, instability, or 
weakness.  Dorsiflexion was to 20 degrees bilaterally, and 
plantar flexion was to 45 degrees bilaterally.  X-ray showed 
no abnormalities, and normal soft tissues.  The June 2004 VA 
examination of the right and left ankles showed no antalgic 
gait, no edema or soft tissue swelling, and there was 
dorsiflexion to 15 degrees (out of a normal 20 degrees) 
bilaterally, plantar flexion to 45 degrees (out of a normal 
45 degrees) bilaterally, inversion was to 30 degrees (out of 
a normal 30 degrees) bilaterally, and eversion was to 20 
degrees (out of a normal 20 degrees) bilaterally.  However, 
there was tenderness to palpation over the lateral malleolus 
of both ankles.  The diagnosis was bilateral ankle 
instability with normal exam.  

The current 10 percent rating contemplates moderate 
limitation of motion.  As stated above, the most recent VA 
examination, and all prior VA and QTC examinations, indicate 
that the veteran had only slight limitation of dorsiflexion 
in both ankles, but otherwise, his range of motion was normal 
in both ankles.  Additionally, there was no swelling noted, 
and X-rays showed no significant pathology.  The Board notes 
that the veteran has reported chronic bilateral ankle pain 
and instability, and has indicated that his job requires him 
to stand for long periods of time, which would sometimes 
cause pain in his ankles.  However, the June 2004 VA 
examination the examiner noted that after repetition of 
movement, there was no evidence of functional deficits of 
decreased range of motion, speed, endurance, awkward 
movements, incoordination, or early/easy fatigability, and no 
muscle atrophy.  In view of the range of motion testing 
findings, the Board finds that the degree of functional 
impairment caused by the right and left ankle pain, as set 
forth in the Deluca case, is contemplated in the current 10 
percent ratings.  As such, the criteria for higher ratings 
under Diagnostic Code 5271 for the service-connected right 
and left ankle disabilities have not been met.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); see Gilbert, 1 Vet. App. at 55-57.

ORDER

Entitlement to an increased evaluation for a right ankle 
disability is denied.

Entitlement to an increased evaluation for a left ankle 
disability is denied.



	                        
____________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


